Case 3:20-cv-01111-VLB Document 55 Filed 10/26/20 Page 1 of 25

UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT

STEPHANIE WASHINGTON CIVIL ACTION NO.:

)
)
Vv, ) 3:20-cv-01111
)
DEVIN EATON, TERRANCE POLLOCK, )
AZIZ ABDULLATTF, CURT B. LENG, )
JOHN SULLIVAN, TOWN OF HAMDEN, )
TOWN OF HAMDEN POLICE )
DEPARTMENT, RONNELL HIGGINS, )
YALE UNIVERSITY, JUSTIN ELICKER )
OTONIEL REYES, CITY OF NEW HAVEN, _ )
NEW HAVEN POLICE DEPARTMENT, )
)

and T&S UNITED, LLC OCTOBER 26, 2020

PLAINTIFF’S OBJECTION AND MEMORANDUM OF LAW IN OPPOSITION TO
DEFENDANT AZIZ ABDULLATF AND DEFENDANT T&S UNITED, LLC’s MOTION
TO DISMISS

The Defendants Aziz Abdullatf and T&S United, LLC move to dismiss (DKT.
#37) Counts Ten and Eleven of the Plaintiff, Stephanie Washington’s, Amended
Complaint dated August 6, 2020. The Plaintiff objects to the aforementioned
Motion to Dismiss. The Amended Complaint, specifically and for the purposes of
this Objection, Counts Ten and Eleven, should be allowed as the allegations
therein were raised in a timely fashion and are supported by the facts of this case
and supported by law. The Plaintiff's claims most certainly state a claim upon

which relief may be granted. The Court should deny the Motion to Dismiss.

 

 

 

 
Case 3:20-cv-01111-VLB Document 55 Filed 10/26/20 Page 2 of 25

I. Introduction

The Defendant, Aziz Abdullatf (“Defendant Abdullatf”), at the time of the
incident was an individual acting within the scope of his employment while
employed by T&S United, LLC (the “LLC-Defendant”). (Amended Complaint, First
Count, ¥7) The LLC-Defendant at the time of the incident was and is a limited
liability company doing business as Go on Gas, a 24-hour gas
station/convenience store located at 144 Arch Street in Hamden, Connecticut.
(See Am. Compl., First Count, 20) The entire series of events that unfolded at the
LLC-Defendant’s premises were caught on the LLC-Defendant’s surveillance
camera. On April 16, 2019, Stephanie Washington accompanied Paul Witherspoon
to the LLC-Defendant. (See Am. Compl., First Count, 30) Paul Witherspoon and a
man named Jordany Rodriguez engaged in some sort of discussion at the late
night service window at LLC-Defendant’s premises. (See Am. Compl., First Count,
34) This conversation between Witherspoon and Rodriguez occurred in front of
Defendant Abduilatf. Defendant Abduillatf then initiates a 911 call with the
Hamden Police Department. (See Am. Compl., First Count, 738). The pertinent
portions are as follows:

Defendant Abdullatf: Uh, | have my delivery for the newspaper. Uh,

somebody who delivered my newspaper and | have, like, a regular

customer driver a red car (Ui) license plate AK63322 long dreads parking

 

 

 
Case 3:20-cv-01111-VLB Document 55 Filed 10/26/20 Page 3 of 25

here, jong dreads. He pulled a gun at the guy who delivered the paper here
in Hamden its clear he was asking for money outside, outside a gas station.
Defendant Hamden’s Dispatch: Ok, so did he take his money?

Defendant Abdullattf: No. The guy who jumped in the car run right away.

Defendant Abdullattf: ...1 need some help. He’s a dangerous. He’s
harassing the second customer, too.

Defendant Hamden’s Dispatch: ... {i]s he a white male, black male?
Defendant Abdullattf: Black, African American. He goes, he goes to the, he

goes to the Arch to Dixwell.

Defendant Hamden’s Dispatch: He’s in the car now?

Defendant Abdullattf: He’s in the car with the female, yes.

Defendant Hamden’s Dispatch: ... [hJe fake the Arch Street to Dixwell,

yes.

Defendant Abdullattf: OK. We have help on the way.” (Amended Complaint,

First Count, 739)

 

 

 

 

 
Case 3:20-cv-01111-VLB Document 55 Filed 10/26/20 Page 4 of 25

Defendant Abdullattf at a later date conveys to the law enforcement
investigators that he never saw Paul Witherspoon with a firearm and the
Connecticut state police found no evidence of a firearm in the vehicle with Paul
Witherspoon and Stephanie Washington. Nevertheless, the police responded to
the 911 call which then lead to the Hamden Police Officer and Yale Police officer
discharging their firearms at Stephanie Washington which resulted in Ms.

Washington’s serious injuries.

il. Legal Standard

To survive a motion to dismiss, a Plaintiff need only show “enough facts to
state a claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550
U.S. 544, 570 (2007). A compiaint subject to an attack by Rule 12(b)(6) “does not
need detailed factual allegations,” but rather “[flactual allegations must be
enough to raise a right to relief above the speculative level.” Twombly, 550 U.S. at
555. “A claim is facially plausible ‘when the plaintiff pleads factual content that
allows the court to draw a reasonable inference that the defendant is liable for the
misconduct alleged.’” Somers v. Apple, inc., 729 F.3d 953, 959 (9" Cir.
2013)(quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). When a court evaluates
a motion to dismiss, the court must accept the plaintiff’s allegations as true and
evaluate all plausible inferences derived from those facts to raise a reasonable

expectation that discovery will reveal evidence. See Chaparro v. Carnival Corp.,

 

 

 

 

 

 

 
Case 3:20-cv-01111-VLB Document 55 Filed 10/26/20 Page 5 of 25

693 F.3d 1333, 1337 (11th Cir. 2012). The issue on a motion to dismiss “is not

whether the Plaintiff will prevail, but whether he is entitled to offer evidence to
support his claims.” United States v. Yale New Haven Hosp., 727 F. Supp. 784,
786 (D.Conn.1990) (citing Scheuer v. Rhodes, 416 U.S. 232, 236, 94 S. Ct. 1683,

1686, 40 L. Ed. 2d 90 (1974)).

lil. Argument
A. Plaintiff sets forth sufficient facts and law to establish a cause of action for
damages that were directly and proximately caused by a false report
provided to law enforcement by Defendant Aziz Abdullatf.
a. False Report
Defendant Aziz Abdullatf and Defendant T&S United, LLC claim that the 911
call made by Defendant Aziz Abdullatf is privileged as a petition to the
Government for relief. The Connecticut Supreme Court has held that statements
made to the police having to do with a criminal investigation may be entitled to a
qualified privilege. Mara v. Otto, 127 Conn.App. 404, 409, 13 A.3d 1134 (2011). The
Connecticut Supreme Court has also previously held that defamatory statements
made to State Troopers about another person have also been entitled to a
qualified privilege. Gallo v. Barile, 284 Conn. 459, 935 A.2d 103 (2007).!

Nevertheless, if a statement is maiicious and defamatory then the privilege will

 

1 See also Hohmann v. GTECH Corp., 910 F.Supp.2d 400, 405 (D.Conn. 2012).

 

 
Case 3:20-cv-01111-VLB Document 55 Filed 10/26/20 Page 6 of 25

not extend to that type of statement. Sloane v. Bhatia, UWYCV146023186S (Conn.
Super. Ct. April 28, 2016); See also Gaudio v, Griffin Health Services Corp., 249
Conn. 523, 545, 733 A.2d 197 (1999); Bleich v. Ortiz, 196 Conn. 498, 504, 493 A.2d
236 (1985). In Hopkins v. O’Connor, 282 Conn. 821, 846, 925 A.2d (2007), the
Connecticut Supreme Court stated that “[a] negligent misstatement of fact will
not suffice; the evidence must demonstrate a purposeful avoidance of the truth."
See also Abdelsayed v. Narumanchi, 39 Conn.App. 778, 781, 668 A.2d 378 (1995),
cert. denied, 237 Conn. 915, 676 A.2d 397, cert. denied, 519 U.S. 868, 117 S.Ct.
180, 136 L.Ed.2d 120 (1996).

In the case at bar, Defendant Aziz Abduilaftf initiated a 911 callin order to
report a robbery with a deadly weapon, an event that never occurred. (See Am.
Compl., First Count, 938 and 7/42, Tenth Count, 9&2) When Defendant Aziz
Abduilatf stated that Paul Witherspoon “pulled a gun at the guy who delivered the
paper here in Hamden its clear he was asking for money outside, outside a gas
station” he made that statement with actual knowledge that it was false or with
reckless disregard that it was false. (See Am. Compl., First Count, 939, Tenth
Count 782) Given that this statement was either purposefully false or recklessly
faise, pursuant to Hopkins v, O’Connor, 282 Conn. 821 at 846, this statement was
made as a purposeful avoidance of the truth. This false and/or reckless nature of
the statement is corroborated by the video surveillance camera obtained from

Defendant T&S United, LLC as well as a statement against Defendant Aziz

 

 

 

 
Case 3:20-cv-01111-VLB Document 55 Filed 10/26/20 Page 7 of 25

Abdullatf’s own interest when he indicated to law enforcement officials that he, in
fact, never saw a gun. (See Am. Compl., First Count, 1]]42-43)

In Sloane v. Bhatia,2? UWYCV146023186S, that action stemmed from a police
report that the Defendant made to a municipal police department that alleged the
Plaintiff mistreated the Defendant’s children. There, the Superior Court in the
Judicial District of Waterbury evaluated the merits of a summary judgment
motion that the defendant filed pursuant to the Plaintiff's amended complaint. Id.
In that case, the municipal police department investigated the Plaintiff based on
that report. Id. There, the Defendant had indicated that she saw bruising on her
child’s arm when she filed the police report. ld. Thereafter, in the Defendant’s
deposition testimony, the Defendant stated that she had never seen any bruising
on the child. Id. The court in Sloane indicated that the veracity of the police report
is an issue for the trier of fact. ld. The Court in Sloane further indicated that you
may not claim privilege if you make a reckless report to the police. Id.

In the case at bar, as in Sloane, this action essentially stems from a false

 

report made to the Hamden Police Department. The Hamden Police Department
acted upon the information provided in the false report which resulted in serious
injuries to Stephanie Washington. Again, the issue for this motion to dismiss is
not whether the Plaintiff will prevail but rather whether Ms. Washington is entitled

to offer evidence to support her claims. Based on Sloane and the aforementioned

 

2 Attached hereto as Exhibit 1.

 

 

 

 
Case 3:20-cv-01111-VLB Document 55 Filed 10/26/20 Page 8 of 25

cases Ms. Washington is entitled to offer evidence to support her claims
especially given that her claims are corroborated by different pieces of evidence.
Even so, the veracity of Defendant Aziz Abdullatf’s report Is an issue for the jury
to decide. Defendant Aziz Abdullatf and Defendant T&S United, LLC indicated that
despite extensive research, they have not found any evidence of actions based
on false reporting and thus it is not recognized in Connecticut. The above
referenced cases run contrary to that argument. Thus, the motion to dismiss
should be denied.
b, Privilege

Defendant Aziz Abdullatf and Defendant T&S United, LLC analyze antitrust
laws and federal antitrust cases pursuant to the Noerr-Pennington Doctrine. “The
Noerr and Pennington cases decided by the United States Supreme Court
invoked the First Amendment to protect from antitrust liability the act of
collectively petitioning legislatures and agencies for favorable regulations.”
Steven Bieszczat, FIRST AMENDEMENT PROTECTION FOR UNFAIR LABOR
PRACTICES?: REEXAMINING THE NOERR-PENNINGTON DOCTRINE, 2017 U. Ill.
L. Rev. 1579 (2017).

Furthermore, the Noerr-Pennington Doctrine has been extended to

summoning the police.* Defendant Aziz Abdullatf and Defendant T&S United, LLC

 

3 A successful Noerr-Pennington defense will allow employers to summon the
police to arrest lawfully present demonstrators even though doing so would
otherwise be an unfair labor practice under the NLRA. Bieszezat, supra note 18, at

 

 

 

 
Case 3:20-cv-01111-VLB Document 55 Filed 10/26/20 Page 9 of 25

cite Graff v. O’Connell, 2003 Conn. Super. LEXIS 2686 (Aruigemma, J.)(2003), in
arguing that the Noerr-Pennington doctrine covers phone calls to police. That
case involved a neighbor making numerous reports to municipal officials and one
report to the State Police regarding incidents of another neighbor’s barking dogs.
Id. The neighbor who owned the dogs admits that the dogs do bark as the
complaints suggest. Id. There the court indicated that the “Noerr-Pennington
immunity has been extended to complaints made to agencies with regulatory
authority for the activity in question.” Id. However, the vast majority of agencies
cited in Graff v. O’Connell are not police agencies.* 2003 Conn. Super. LEXIS 2686
(Aruigemma, J.)(2003). The court in Graff held that the Defendant was entitled to

immunity based on their reports to public officials (i.e., the building inspector,

 

1582-1583; see also 29 U.S.C. §§157-58 (2012); Venetian Casino Resort, L.L.C. v.
NLRB, 793 F.3d 85, 87 (D.C. Cir. 2015).

4 Havoco of America, Ltd. v. Hollobow, 702 F.2d 643 (7th Cir. 1983) (complaints
and accusations reported to the Securities and Exchange Commission were
privileged); Eaton v. Newport Bd. of Educ., 975 F.2d 292, 77 Ed.Law Rep. 681 (6th
Cir. 1992) (lobbying for discharge of school principal was protected by the First
Amendment); Westfield Partners, Ltd. v. Hogan, 740 F.Sup. 523, 525-26 (N.D.IIl.
Jun 19, 1990) (petitioning local zoning board to have thoroughfare vacated as a
road is protected by the First amendment); Zavaletta v. American Bar
Association, 721 F.Sup. 96, 98 (E.D.Va. 1989) (communications to other
governmental bodies about views on the accreditation of law schools was
protected by the First Amendment right to petition); Forro Precision, Inc. v.
International Business Machines Corp., 673 F.2d 1045, 1059 (9th Cir. 1982) (the
Noerr-Pennington doctrine applied to citizen communications with police);
Ottensmeyer v. Chesapeake & Potomac Telephone Company, 756 F.2d 986 (4th
Cir. 1985) (the Noerr-Pennington doctrine applied to shield telephone company
from liability for its complaints to police).

 

 

 
Case 3:20-cv-01111-VLB Document 55 Filed 10/26/20 Page 10 of 25

zoning enforcement officer, animal control officer, and the like). Id. The court in
Graff further held that the defendants conduct in filing a complaint to the police
about barking dogs on the property was not even mildly extreme or outrageous
and therefore the claim failed pursuant to the doctrine of intentional infliction of
emotional distress rather than failing pursuant to the Noerr-Pennington Doctrine.
Id.

Moreover, the Graff court cites a “sham exception” to the Noerr
Pennington Doctrine pursuant to Zeller v. Consolini, 59 Conn.App. 545, 758
A.2d 376 (2000) that Defendant Aziz Abdullatf and Defendant T&S United, LLC
also recognize in their Motion to Dismiss.* Id. In Forro Precision, Inc. v.
International Business Machines Corp., 673 F.2d 1045, 1049 (9th Cir. 1982), a
dispute arose between Plaintiff and Defendant where Plaintiff alleged that

Defendant had interfered with its business and monopolized in violation of the

 

5 “In Professional Real Estate Investors, Inc. v. Columbia Pictures Industries, Inc.,
508 U.S. 49, 60-62, 113 S.Ct. 1920, 123 L.Ed.2d 611 (1993), the court outlined a two
part test to define sham litigation. First, the lawsuit must be objectively baseless
in the sense that no reasonable litigant could realistically expect success on the
merits. /d., 60. Second, "the court should focus on whether the baseless lawsuit
conceals an attempt to interfere directly with the business relationships of a
competitor through the use [of] the governmental process as opposed to the
outcome of that. process as an anticompetitive weapon .. ." (Citations omitted;
internal quotation marks omitted.) /d., 60-61. Essentially, then, a sham involves a
defendant whose activities are not genuinely aimed at procuring favorable
governmental action in any form. Video International Production, Inc. v. Warner-
Amex Cable Communications, Inc., 858 F.2d 1075, 1082 (5th Cir. 1988), cert
denied, 490 U.S. 1047, 109 S.Ct. 1955, 104 L.Ed.2d 424 (1989).”

10

 

 

 
Case 3:20-cv-01111-VLB Document 55 Filed 10/26/20 Page 11 of 25

Sherman Act, the Defendant counterclaimed that Plaintiff misappropriated the
Defendant's trade secrets. Defendant contended that “its solicitation of police aid
and its assistance in the search of Forro’s premises are privileged under
California law.” Id. at 1053. Plaintiff argued that even if police communications are
generally immunized, the Defendant's conduct falls within the sham exception of
the Noerr-Pennington Doctrine. Id. at 1060. There the court opined that “if... IBM
had provided the police with deliberately false information, solely for the purpose
of harassing Forro or of achieving other ends unrelated to law enforcement, its
conduct would unquestionably fall within the sham exception.” Id. This principle
falls squarely within the facts of the case at bar. Defendant Aziz Abdullatf, as
previously discussed, deliberately or recklessly provided false information for
achieving an end unrelated to law enforcement when he reported an armed
robbery. (See Am. Compl., Third Count, 982} Therefore, the report made by
Defendant Aziz Abdullatf to law enforcement falls within the sham exception and
is not privileged. Thus, the motion to dismiss should be denied.
c. Superseding Intervening Cause and Foreseeability

In Snell v. Norwalk Yellow Cab, Inc., 332 Conn. 720, 212 A.3d 646, (Conn.
2019), the Connecticut Supreme court has determined that the courts have no
longer recognized superseding cause in tort jurisprudence except in cases that
involve an intervening intentional tort, act of nature, or criminal event that was

unforeseeable to the Defendant. Citing Barry v. Quality Steel Products, Inc., 263

11

 

 
Case 3:20-cv-01111-VLB Document 55 Filed 10/26/20 Page 12 of 25

Conn. 424, 820 A.2d 258 (2003). The court in Sneil also provides the test for
proximate cause which is “whether the defendant’s conduct was a substantial
factor in producing the plaintiff's injury .... This substantial factor test reflects
the inquiry fundamental to all proximate cause questions, namely, whether the
harm [that] occurred was of the same general nature as the foreseeable risk
created by the defendant's negligence.” Id. at 660; quoting Ruiz v. Victory
Properties, LLC, 315 Conn. 320, 329, 107 A.3d 381 (2015). The court in Snell at 660
further provides that “[p]roximate cause results from a sequence of events
unbroken by a superseding cause, so that its causal viability continued until the
moment of injury or at least until the advent of the immediate injurious force.”
“Proximate cause establishes a reasonable connection between an act or
omission of a defendant and the harm suffered by a plaintiff.” Id. at 667.

The Connecticut Supreme Court also provides that because Connecticut
statutes allow for apportionment among negligent defendants “the simpler and
less confusing approach to cases... [in which] the jury must determine which. .
. causes contributed to the [plaintiff's] injury, is to couch the analysis in
proximate cause rather than allowing defendants to raise a defense of
superseding cause” given that the doctrine of superseding cause is incorporated
into the test of proximate cause.” Id. at 662; citing Barry at 436-39. Further, the
Connecticut Supreme Court has applied §442 B of the Restatement (Second) of

Torts where a defendant has claimed that their negligence was superseded by

12

 

 

 

 

 

 
Case 3:20-cv-01111-VLB Document 55 Filed 10/26/20 Page 13 of 25

intentionally harmful acts of a third party. Snell at 666. A plaintiff in limited cases
would be able to prevail in her case if “she were able to establish that the
intentionally harmful act was within the scope of the risk created by the
defendant’s negligence. Id.*

In the case at bar, if not for the false report of a robbery by Defendant Aziz
Abdullatf, the police would not have been called to the scene. If not for the false
report of a gun by Defendant Aziz Abdullatf, the police would not have had the
predilection to respond to the call with excessive force. it is certainly foreseeable
that when Defendant Aziz Abduilatf falsely reported an armed robbery that police
officers would use their service weapons to stop the alleged perpetrator. It is also
foreseeable that if police officers may use their service weapons that someone
would be shot and possibly injured. It is logically apparent to any reasonable
person that police are more likely to employ deadly force in situations where
suspects are reportedly armed with guns. Furthermore, there is also academic
research that supports this logic, particularly in situations, such as we have in
this case, where the suspect (i-e., Paul Witherspoon) is falsely reported by
dispatch as being armed. Taylor, Paul L., “Dispatch Priming and the Police

Decision to Use Deadly Force,” 23 Police Quarterly 311-332 (Dec. 30, 2019)

 

® See also Stewart v. Federated Dept. Stores, Inc., 234 Conn. at 608, 662 A.2d 753
(“the plaintiff must show, by a fair preponderance of the evidence, that harm
intentionally caused by a third person is within the scope of the risk created by
the defendant’s negligent conduct").

13

 

 

 
Case 3:20-cv-01111-VLB Document 55 Filed 10/26/20 Page 14 of 25

(“[T]his study examined the effects of dispatch priming on an officer’s decision to
use deadly force. The findings suggest that officers rely heavily on dispatched
information in making the decision to pull the trigger when confronted with an
ambiguously armed subject in a simulated environment. When the dispatched
information was erroneous, it contributed to a significant increase in shooting
errors.”)?

This reasonable connection between a Defendant’s act and a Plaintiff's

harm is certainly established here as required in Connecticut. Snell at 661. In

 

Snell, Defendant left his taxicab, with keys in the ignition, in a high crime
neighborhood which was eventually stolen by two individuals. Id. at 648. The
driver of the stolen cab eventually falls asleep at the wheel, crashes into multiple
objects, and then eventually hits the Plaintiff with the vehicle. Id. at 649. Though
the case was remanded for a new trial for issues with the application of the jury
instructions, the jury in the lower court found that Defendant’s actions were the
proximate cause of the injuries. Id. at 673. Nevertheless, here, as in Snell, there is
a reasonable connection between the harm sustained and the actions of the
defendant.

Moreover, Defendant Aziz Abdullatf and Defendant T&S United, LLC argue

that this situation is so unforeseeable especially because it as an unusual and

 

7 The article may be found by copying and pasting the following link into a web
browser: https://journals.sagepub.com/doi/10.1177/10986111 19896653.

14

 

 

 
Case 3:20-cv-01111-VLB Document 55 Filed 10/26/20 Page 15 of 25

unique set of facts. The Defendants in the case at bar proceed to count the
number of shots fired, the location of the officer, the fact that an officer shot
another officer among other items in order to try and point out how unusual and
unforeseeable this scenario is. Sufficient for foreseeability is whether Defendant
Aziz Abdullatf could have foreseen officers firing upon the vehicle, a vehicle
where the Defendant Aziz Abdullatf knew Plaintiff was located, that was reported
to the police that it was just involved in an armed robbery. The answer to that is
most certainly yes, it is foreseeable. Even further, “[a]s long as the general nature
as that which occurred is foreseeable there is a basis for liability even though the
manner in which the accident happens is unusual, bizzare or unforeseeable.”
Pisel v. Stamford Hospital, 180 Conn. 314, 333, 430 A.2d 1 (1980). The general
nature as that which occurred to Stephanie Washington especially given the false
report provided to the police from Defendant Aziz Abdullatf is foreseeable. Even
further, “as long as the defendant’s conduct was a substantial factor in producing
the harm, the fact that the defendant neither foresaw nor could have foreseen the
extent of fhe harm, or the manner in which it occurred, does not prevent him from
being liable.” § 435 (1) of the Restatement (Second) of Torts. This is particularly
compelling in the case at bar. Plaintiff has clearly shown that the Defendant’s
conduct was a substantial factor in producing the Plaintiff's harm as discussed
above so even if the court agreed with the Defendant that the Defendant may

have not foreseen the extent of Ms. Washington’s injuries or the manner in which

15

 

 

 
Case 3:20-cv-01111-VLB Document 55 Filed 10/26/20 Page 16 of 25

the injuries occurred, as the Defendant particularly describes in their motion, the
Defendant here will not escape liability. Thus, the motion to dismiss should be
denied.

B. Plaintiff sets forth sufficient facts and law to establish a cause of action for

damages against Defendant T&S United, LLC.
a. Respondeat Superior

Here, the Defendants, in the their Motion to Dismiss Counts Ten and Eleven of
the amended Complaint, conclude that the Plaintiff has failed to set forth a claim
upon which relief can be granted with respect to Defendant Aziz Abdullatf and
therefore no claim upon which relief can be granted against Defendant T&S
United, LLC for respondeat superior.

The Plaintiff has certainly provided a claim upon which relief can be granted
against Defendant Aziz Abdullatf based on the aforementioned facts and legal
principles, Therefore, given that the Defendants have not objected to and do not
argue that the Plaintiff has falled to provide enough facts to state a claim to relief
that is plausible on its face with respect to the doctrine of respondeat superior,
Defendants wiil be deemed to have admitted that the Plaintiff has stated enough
plausibie facts on the face of the complaint in order to overcome the Defendant’s

motion to dismiss.

16

 

 

 

 

 

'
I;
i
Case 3:20-cv-01111-VLB Document 55 Filed 10/26/20 Page 17 of 25

IV, Conclusion

For the forgoing reasons, the undersigned respectfully submits that the
Defendant Aziz Abdullatf and Defendant T&S United, LLC’s Motion to Dismiss

Counts Ten and Eleven of the Amended Complaint should be denied.

THE PLAINTIFF,
STEPHANIE WASHINGTON

By: és! Winthrop S. Smith, Ill, Esq. (ct 30063)
Dey Smith Steele, LLC
9 Depot Street, 2"¢ Fioor
Milford, CT 06460
Tel.: (203) 882-3351
Fax: (203) 882-3359
Email: wintii@deysmith.com

CERTIFICATION

| hereby certify that on Monday, October 26, 2020, a copy of the foregoing
was filed electronically and served by U.S. Mail, postage prepaid, on anyone
unable to access, use or accept electronic filing. Notice of this filing will be sent
by email to all parties by operation of the Court’s electronic filing system or by
mail to anyone unable to accept electronic filing as indicated on the Notice of

Electronic Filing. Parties may access this filing through the Court’s CM/ECF
System.

is/ Winthrop S. Smith, iL, Esq. (ct 30063)

17

 

 
Case 3:20-cv-01111-V

Jill Sloane

v.

Darcy Bhatia

No. UWYCV1460231868

Superior Court of Connecticut, Judicial District of
Waterbury, Waterbury

April 28, 2016
UNPUBLISHED OPINION

MEMORANDUM OF DECISION RE MOTION FOR
SUMMARY JUDGMENT (#161)

Andrew W. Roraback, J.

The issue presented is whether the court should grant the
defendant's motion for summary judgment as to the
plaintiff's amended complaint. The plaintiffs two-count
amended complaint alleges intentional infliction of
emotional distress and negligent infliction of emotional
distress. The defendant moves for summary judgment as to
count one on the ground that the defendant's conduct was
not sufficiently extreme and outrageous to sustain a cause
of action for intentional infliction of emotional distress. As
to count two, the defendant moves for summary judgment
on the ground that the defendant's conduct did not create an
unreasonable risk of causing the plaintiff emotional distress.
In addition, the defendant moves for summary judgment as
to both counts on the ground that she is protected by a
qualified immunity in reporting criminal conduct to the
police. For the reasons that follow, the court hereby grants
the motion for summary judgment as to count one and
denies the motion as to count two.

FACTS

This action stems from a police report that the defendant
made to the Southbury police department on March 1, 2013
in which the defendant recounted information allegedly
provided to her by her children that one of them had been
mistreated by the plaintiff. On March 25, 2014, the plaintiff,
Jill Sloane, filed a seven-count complaint against the
defendant, Darcy Bhatia. The plaintiff later withdrew
counts six and seven, which both alleged libel. On October
10, 2014, the court granted the defendant's motion to
dismiss count one, which alleged intentional interference
with a business relationship, for lack of personal
jurisdiction over the defendant [59 Conn. L. Rptr. 133]. On
December 17, 2014, the defendant moved to strike counts
two (malicious prosecution), three (abuse of process) and

  

ed 10/26/20 Page 18 of 25

four (intentional infliction of emotional distress) of the
original complaint. The plaintiff agreed that counts two and
three should be stricken. On April 23, 2015, the court
pranted the defendant's motion to strike counts two, three
and four of the original complaint.

On May 11, 2015, the plaintiff filed an amended complaint
consisting of two counts: (1) intentional infliction of
emotional distress[1] and (2) negligent infliction of
emotional distress.[2] According to the plaintiff's amended
complaint the plaintiff was, at all relevant times, the
girlfriend of the defendant's ex-husband, Raj Bhatia. Raj
Bhatia and the defendant are the parents of two minor
children, Jesse and Remy Bhatia, who share their time
between both parents.

With respect to count one, intentional infliction of
emotional distress, the plaintiff alleges the following facts.
The defendant falsely and maliciously stated to police
officers Kyle Baudoin and George Slaiby that the plaintiff
grabbed one of her sons and bruised him. Additionally, the
defendant falsely and maliciously accused the plaintiff of
having a pattern of yelling at and hitting the children.
Moreover, the defendant coached her children to falsely
accuse the plaintiff. When she filed hercomplaint, the
defendant knew that the plaintiff had not done anything that
warranted filing a report with the police. The defendant
instituted the report against the plaintiff in order to gain
favor in family court at the expense of her ex-husband and
incontravention of the advice of her therapist, Patricia
German. The defendant used her false complaint to try to
secure a court order prohibiting the plaintiff from seeing the
children and limiting Raj Bhatia from having contact with
the children except under court supervision. In doing so, the
defendant falsely represented to the court that her actions
were endorsed by German. The defendant's wrongful and
malicious actions caused the police to question the plaintiff
and to fill out a warrant for her arrest, which was rejected
by the state's attorney for lack of probable cause. As a
further result of the defendant's actions, the police were
mandated to report the false complaint to the Connecticut
department of children and families (DCF). Thereafter,
DCF interrogated the plaintiff, but later closed its
investigation, finding the accusations to be unsubstantiated.
As a result of the defendant's malicious and wrongful
conduct, the plaintiff suffered emotional distress.[3]

With respect to count two, negligent infliction of emotional
distress, the plaintiff alleges the following additional facts.
The defendant initiated a formal criminal complaint,
accusing the plaintiff of abusing one of her children. The
defendant based her complaint on what her son allegedly
told her, that the plaintiff physically hurt him and scared
Case 3:20-cv-01111-VLB Document 55 Filed 10/26/20 Page 19 of 25

him. Consequently, the police investigated the plaintiff for
violating General Statutes § 53a-61, assault in the third
degree, and General Statutes § 53-21, risk of injury to a
child. The police completed an arrest warrant application,
which was later rejected by the state's attorney for lack of
probable cause.

On May 18, 2015, the defendant filed a motion to strike
both counts of the amended complaint on the ground that
the plaintiff failed to allege sufficient facts to state a claim.
On October 27, 2015, the court denied the defendant's
motion to strike both counts of the plaintiff's amended
complaint. With regard to count one, the court found the
allegations to be sufficiently egregious to set forth a claim
for intentional infliction of emotional distress, With regard
to count two, the court denied the defendant's motion to
strike because she had failed to challenge the allegations for
negligent infliction of emotional distress in her previous
motion to strike several other counts of the original
complaint. The original complaint had contained a negligent
infliction of emotional distress count which was repeated
verbatim in the amended complaint.

On November 19, 2015, the defendant filed an answer and
special defenses. The defendant left the plaintiff to her
proofregarding theallegations and asserted two special
defenses. The first special defense is that all of the
defendant's statements about the plaintiff were substantially
true. The second special defense is that the defendant had a
qualified privilege in making the alleged statements, she
acted in good faith, and she did not abuse this privilege. The
plaintiff denied the allegations of the special defenses in her
reply filed on November 23, 2015.

On December 7, 2015, the defendant filed a motion for
permission to move for summary judgment. On December
9, 2015, the plaintiff filed a brief in opposition to the
motion. On February 3, 2016, the court granted the
defendant's motion.

Presently before the court is the defendant's motion for
summary judgment, filed on February 3, 2016, which is
directed at both counts of the plaintiff's amended complaint.
The defendant moves for summary judgment as to count
one on the ground that the defendant's conduct was not 50
extreme and outrageous as to justify a cause of action for
intentional infliction of emotional distress. As to count two,
the defendant moves for summary judgment on the ground
that the defendant's conduct did not create an unreasonable
risk of causing the plaintiff emotional distress. Moreover,
the defendant moves for summary judgment as to both
counts on the ground that she is protected by a qualified
privilege. [4] The motion is accompanied by a memorandum
of law. On February 29, 2016, the plaintiff filed a
memorandum of law in opposition to the defendant's motion
for summary judgment. On the same day, the plaintiff filed

a corrected memorandum in opposition to the defendant's
motion for summary judgment, removing duplicate
documents that appeared on the record.[5]

DISCUSSION
I

As a threshold matter, the court will address two
procedural issues raised by the parties. The first issue the
court will address is the plaintiff's argument in her corrected
brief in opposition to the defendant's motion for summary
judgment that a motion for summary judgment is not the
proper vehicle to contest the legal sufficiency of her claims.
The second issue the court will address is the defendant's
argument in her reply to the plaintiffs corrected brief in
opposition to the motion for summary judgment that certain
of the plaintiffs evidence submitted in support of her
opposition to the defendant's motion for summary judgment
isinadmissible at trial, and therefore, should not be
considered by the court in ruling on the present motion for
summary judgment. The court will address these issues in
tum.

A

Preliminarily, the court will address the plaintiff's argument

in her corrected brief in opposition to the defendant's
motion for summary judgment that it is not proper to move
for summary judgment to test the legal sufficiency of her
amended complaint. At the outset, the plaintiff concedes
thai, with respect to count one, the defendant's use of a
motion for summary judgment is proper to challenge
whether the plaintiff has produced sufficient evidence to
support a claim forintentional infliction of emotional
distress. To the extent that the defendant attempts to use a
motion for summary judgment to challenge the legal
sufficiency of the amended complaint, however, the
plaintiff argues that this is procedurally improper.
Specifically, the plaintiff argues that the defendant waived
her right to challenge the legal sufficiency of the negligent
infliction of emotional distress claim because she failed to
move to strike that count earlier,

In her reply brief, filed on February 29, 2016, the
defendant argues that her motion for summary judgment is
procedurally proper. The defendant avers that the court only
determined that the plaintiff's allegations were of extreme
and outrageous conduct of a nature sufficient to survive a
motion to strike anintentional infliction of emotional
distress count.[6] In the context of this motion for summary
judgment, the court will determine whether a genuine issue
of material fact exists with respect to whether a claim for
intentional infliction of emotional distress might lawfully be
inaintained. Furthermore, the defendant argues that her
motion for summary judgment regarding the negligent

 

 

 

 
Case 3:20-cv-01111-VLB Document 55 Filed 10/26/20 Page 20 of 25

infliction of emotional distress claim does not seck to
challenge the legal sufficiency of the allegations, but rather,
moves to show that the plaintiff cannot establish the
elements of her claim.

Practice Book § 17-49 provides inrelevant part that: "
judgment shali be rendered forthwith if the pleadings,

affidavits and any other proof submitted show that there is
no genuine issue as to any material fact and that the moving
party is entitled tojudgment as a matter of law." " A
material fact .. . [is] a fact which will make a difference in
the result ofthe case." Escourse v. 100 Taylor Ave. LLC,
150 Conn.App. 819, 823, 92 A3d 1025 (2014). " [T]he
moving party for summary judgment has the burden of
showing the absence of any genuine issue as to all the
material facts, which, under applicable principles of
substantive law, entitle him to a judgment as a matter of
law. The courts hold the movant to a strict standard. To
satisfy his burden the movant must make a showing that it
is quite clear what the truth is, and that excludes any real
doubt as to the existence of any gemuine issue of material
fact... As the burden of proof is on the movant, the
evidence must be viewed in the light most favorable to the
opponent." (Internal quotation marks omitted.) Ramirez v.
Health Net of the Northeast, Inc, 285 Conn. 1, 11, 938
A.2d 576 (2008). Regarding the appropriate time to file, "
any party may move for asummary judgment as to any
claim or defense as amatter of right at any time if no
scheduling order exists and the case has not been assigned
for trial." Practice Book § 17-44.[7}

" In contrast, [a] motion to strike challenges the legal
sufficiency of a pleading, and, consequently, requires no
factual findings by the trial court... We take the facts to be
those alleged in the complaint .. . and we construe the
complaint in the manner most favorable to sustaining its
legal sufficiency . . . {I}f facts provable in the complaint
would support a cause of action, the motion to strike must
be denied... Thus, we assume the truth of both the specific
factual allegations and any facts fairly provable thereunder.
In doing so, moreover, we read the allegations broadly,
rather than narrowly." (Internal quotation marks omitted.)
Larobina v. McDonald, 274 Conn. 394, 400, 876 A.2d 522
(2005).

In the present case, the defendant moves for summary
judgement. Therefore, the court will use the standard of
review applicable to motions for summary judgment. The
issue before the court is not whether the counts are legally
sufficient, but whether there exists any genuine issues of
material fact.

5

The second preliminary issue the court will address is an
evidentiary one raised by the defendant in her reply to the

plaintiff's corrected brief in opposition to the motion for
summary judgment. The defendant argues that certain
evidence offered by the plaintiff is inadmissible at trial, and
thus, should not be considered by the cout in nuing on the
present motion. The plaintiff does not counter this assertion
in her subsequent brief.

" A motion for summary judgment shall be supported by
such documents as may be appropriate, including but not
limited to affidavits, certified transcripts of testimmony under
oath, disclosures, written admissions and the jike." Practice
Book § 17-45." Supporting and opposing affidavits shall be
made on personal knowledge, shall set forth such facts as
would be admissible in evidence, and shall show
affirmatively that the affiant is competent to testify to the
matters stated therein. Sworn or certified copies of all
papers or parts thereof referred to in an affidavit shall be
attached thereto.” Practice Book § 17-46.

In the present case, the plaintiff's corrected brief in
opposition to the defendant's motion for summary judgment
relies, in part, on the testimony of Patricia German, a
licensed marriage and family therapist, and George Slaiby,
a Southbury police officer.

The plaintiff's exhibit seven includes testimony from
Slaiby that he interviewed the Bhatia children, with their
mother present at the beginning of the interview, at the
Southbury police department. Slaiby testified, in part, to his
observations of the alleged victim. Slaiby attested that: "
Every time the child would answer, he would turn and look
at [the defendant] ... It looked like he was looking for
approval." When asked whether that " raised[ed] any
suspicions in his mind, " Slaiby answered, " A tittle bit."

Section 7-3 of the Connecticut Code of Evidence provides:
" Testimony in the form ofan opinion is inadmissible if it
embraces an ultimate issue to he decided by the trier of fact,
except that . . . an expert witness may give an opinion that
embraces anultimate issue where the trier of fact needs

expert assistance in deciding the issue." " Expert witnesses
cannot be permitted to invade the province of the [trier of
fact] by testifying as to the credibility of a particular

witness or the truthfulness of a particular witness' claims , .
. [E]ven indirect assertions by an expert witness regarding
the ultimate issue in a case can serve inappropriately to
validate the truthfulness of a victim's testimony." (Citation
omitted; internal quotation marks omitted.) Doe v. Carreira,
94 Conn.App. 626, 630, 894 A.2d 993, cert. denied, 278
Conn. 914, 899 A.2d 620 (2006). Our Supreme Court stated
" that the phrase ‘ultimate issue’ is not amenable to easy
definition . . . As a mile, however, [tlestimony is
objectionable if it embraces an opinion on the ultimate issue
to be decided by the trier of fact... It is improper for a
witness to offer testimony that essentially constitutes a legal
opinion about the guilt of the defendant ... The Appellate

 

 

 

 
Case 3:20-cv-01111-VLB Document 55 Filed 10/26/20 Page 21 of 25

Court characterized an ultimate issue as one that cannot
reasonably be separated from the essence of the matter to be
decided [by the trier of fact]." (Citations omitted; internal
quotation marks omitted.) State v. Finan, 275 Conn. 60, 66,
881 A.2d 187 (2005),

In the present case, the veracity of the defendant's report to

the police is an ultimate issue to be decided by the trier of
fact, Ai the heart of both counts of the plaintiff's complaint
is the issue of whether the defendant filed a false report,
Slaiby's testimony as to whether his suspicions were raised
is perilously close and inexorably linked to an ultimate
issue that must be decided by a jury. Therefore, Slaiby's
statement as to whether his suspicions were raised is at this
juncture inadmissibie pursuant to the Connecticut Code of
Evidence § 7-3, and thus, will not be considered by the
court in ruling on the present motion for summary
fudgment. The remainder of Slaiby's sworn testimony,
however, includes other admissible statements, or
statements not otherwise objected to, that the court will
consider.

The plaintiff's exhibit three includes excerpts of deposition
testimony from German. German testified that she was
surprised to hear that the defendant filed a criminal
complaint apainst the plaintiff because “([t}his was not a
criminal anything. This was just some maltreatment of two
little boys who were filled with pain and hurt. This wasn't
eriminai.”

Section 7-1 of the Connecticut Code of Evidence provides:

“ Tfa witness is not testifying as an expert, the witness may
not testify in the form of an opinion, unless the opinion is
rationally based on the perception of the witness and is
helpful to a clear understanding of the testimony of the
witness or the determination of a fact in issue." " The
general rule is that [nonexpert] witnesses must state facts
and not their individual opinions, but there are exceptions to
this rule as well established as the ruleitself .. . [T]he
opinions of common observers in regard to common
appearances, facts and conditions have been received as
evidence in a great variety of cases... Our Supreme Court
has recognized that fejvery trial, as arule, is filled with
so-called opinion evidence from the nonexpert witness . . .
When such nonexpert opinion evidence will probably aid
the triers in their search for the trath, it meets the ultimate
test of admissibility, and is not to be excluded because it
states the conclusion of the witness based upon his
observation and knowledge." (Citations omitted; internal
quotation marks omitted.) Czajkowski v. YMCA of Metro.
Hartford, Inc., 149 Conn.App. 436, 445, 89 A.3d 904, 910
(2014). " Preliminary questions concerning the qualification
and competence of a person to be a witness .. . or the
admissibility of evidence shall be determined by the court."
Conn. Code Evid. § 1-3,

Tn the present case, German has not been disclosed as an
expert on criminal law. Therefore, she may not testify in the
form of an opinion on matters of criminal law. Her
statement that the plaintiff's conduct was not criminal is not
rationally based on her perceptions and it is not helpful to a
clear understanding of her testimony. It will not aid the trier
of fact in determining the truth. Therefore, German's
testimony that the plaintiffs conduct was net criminal will
not be considered by the court in miing on the present
motion for summary judgment. The remainder of German's
testimony, however, will be considered by the court.
Accordingly, the court will only consider the admissible
evidence submitted by the partics in deciding the present
motion for summary judgment.

I

The court will now address the substance of the defendant's
motion for summary judgment.

A

The first substantive argument the court will address is the

defendant's claim that her report to the police is protected
by a qualified privilege, and thus, the plaintiff cannot
prevail on either of her claims.[8] The plaintiff counters by
arguing that (1) the defendant's statements were false, (2)
the defendant knew the statements were false or made them
in conscious and reckless disregard to their truth, and (3)
the defendant's statements were made from improper and
unjustifiable motives.

“ Qur Supreme Court has held that statements made to the

police in connection with a criminal investigation . . . are
entitled to protection by a qualified privilege." Mara v.
Otto, 127 Conn. App. 404, 409, 13 A3d 1134 2011). In
Gallo v. Barile, 284 Conn. 459, 935 A.2d 103 (2007), our
Supreme Court applied qualified privilege in a case
involving allegations of intentional infliction of emotional
distress, In Gallo, " the plaintiff alleged that the defendants
had defamed him in statements made to a state trooper
investigating the plaintiffs allegedly threatening behavior
towards his supervisor . . . The Court concluded that such
statements are entitled to qualified privilege.” (Citation
omitted.) Hohmann vy. GTECH Corp. ,910 F.Supp.2d 400,
405 (D.Conn. 2012).

" A qualified privilege protects false statements that are not
made maliciously. In other words, [a]lthough a qualified
privilege insulates many defamatory statements and shields
many defendants from liability, the privilege does not
protect adefendant who makes statements that are both
defamatory and malicious. Gaudio v. Griffin Health
Services Corp., 249 Conn. 523, 545, 733 A.2d 197 (1999);
see also Bleich v. Ortiz, 196 Conn. 498, 504, 493 A.2d 236
(4985) (fe]ven when 2 legitimate interest is at stake, a claim

 

 

 

 

 

 

 

 

 
Case 3:20-cv-01111-VLB Document 55 Filed 10/26/20 Page 22 of 25

of conditional privilege is defeated if the defendant acts
with malice in making the defamatory communication at
issuc), Furthermore, as this court recently has explained, the
malice required to overcome a qualified privilege in
defamation cases is malice in fact or actual malice. Hapkins
v. O'Connor, 282 Conn. 821, 845, 925 A.2d 1030 (2007).
Actual malice requires that the statement, when made, be
made with actual knowledge that it was false or with
reckless disregard of whether it was false ... A negligent
misstatement of fact will not suffice; the evidence must
demonstrate a purposeful avoidance of the truth... Malice
in fact is sufficiently shown by proof that the [statement
was] made with improper and unjustifiable motives .. . id.,
at 846, 925 A.2d 1030; see also Bigich v. Ortiz, supra, at
504, 493 A.2d 236 ([flor purposes of our law of defamation,
malice is not restricted to hatred, spite or ill will against a
plaintiff, but ineludes any improper or unjustifiable
motive)." (Internal quotation marks omitted.) Gallo v.
Barile, supra, 284 Conn. 463-64 n.6. " [Rjeckless disregard
may be found when an individual publishes defamatory
statements with a high degree of awareness of , . . probable
falsity... or... entertained serious doubts as to the truth of
[the] publication . . ." Gambardella v. Apple Health Care,
Inc., 291 Conn, 620, 639, 969 A.2d 736 (2009).

In the present case, the defendant's statements to the police
initiated a criminal investigation of the plaintiff. The
plaintiff has corroborated rather than disputed the vast
majority of the material points contained in the report which
the defendant submitted to the police. This is surely the case
with respect to the fact that the plaintiff forcibly moved
Jesse from the table to a couch after Jesse had spit up some
stew that the plaintiff had made. The one subject matter as
to which the plaintiff has provided evidence to create a
genuine issue of material fact with respect to the veracity of
the defendant's report to the police goes to the question of
what Patti German observed on Jesse's arms on February
27, 2013. In the police report the defendant states " German
wanted to see if there was any bruising. There I saw Jesse's
arm and the bruises. Jesse showed us the arm and I could
see the circular bruises on Jesse's right forearm this being
four to five days after the incident. German took
photographs of Jesse's arm with her iphone.” In German's
deposition testimony, she stated that she had never seen on
the children any bruising which was attributable to the
plaintiff.

As amatter of law statements made to police which are
substantially true cannot form the basis for a claim of either
intentional or negligent infliction of emotional distress. See
Curry v. Daly, Superior Court, judicial district of New
Britain, Docket No. CV-XX-XXXXXXX-S, (December 2, 2003,
Robinson, J.}. With respect to making a determination as to
whether a statement is substantially true, " [i]t is only when
the court can say that the publication is not reasonably
capable of any defamatory sense, that the court can rule, as

a matter of law, that the publication is not libelous or
withdraw the case from the jury, or order a verdict for the
defendant." (Internal quotation marks omitted.) Burns v.
Telegram Publishing Co., 89 Conn. 549, 552, 94 A. 917
(1915). " Although the determination of whether an
allegedly libelous statement is substantially true [can be}
one for the jury... both the common law and the First
Amendment [to the United States constitution] submit the
issue to ‘close scrutiny’ when appropriate. Summary
judgment, therefore is often pranted to defendants on the
issue of substantial truth . ..[W]here minor inaccuracies
[are] immaterial to the ‘sting’ or hatm suffered by the
plaintiff... [or] where the inaccuracies [are] of a technical
nature that conveyed the same meaning as the true facts
would have in the eyes of the average reader, summary
judgment may be appropriate." (Citation omitted; internal
quotation marks omitted.) Mercer v. Cosfey, 110 Conn.App.
283, 303-04, 955 A.2d 550 (2008).

In this case, the issue of whether the statements made by
the defendant regarding German's photographs of bruises on
Jesse's arms render what the defendant reported less than
substantially true is an issue for the jury because the court
cannot conclude as a matter of law that they were minor or
immaterial to the sting allegedly suffered by the plaintiff.

Individuals who make false statements to the police are
ordinarily protected by a qualified privilege unless the
statoment was made with malice. See Gallo v. Barile,
supra, 284 Conn. 463 n.6. According to the plaintiff, these
statements were not only false, but motivated by malice.
The conduct, as alleged and potentially supported by the
plaintiff's evidence, was motivated by a desire to gain an
advantage in family court at the expense of the plaintiff and
Raj Bhatia and also to cause harm to the plaintiff. This is
evidence of an improper or unjustifiable motive, which if
proven, could support a finding ofmalice. On the other
hand, a jury could find bruising did in fact occur and that it
was not unreasonable for the defendant mother to make a
statement to the police based what her child told her about
being hurt by the plaintiff. In that case, the defendant's
statements would be protected by a qualified immunity.
Nevertheless, qualified immunity does not apply in the
present motion for summary judgment because there is a
penuine issue of material fact as to both malice and the
truthfulness of the report of bruising. Therefore, the
defendant's motion for summary judgment based on a
qualified privilege defense is denied.

B

The next argument the defendant makes in her
memorandum of taw in support of her motion for summary
judgment is that the plaintiffs claim for intentional
infliction of emotional distress must fail because she has not
adduced a factual predicate sufficient to support a finding of

 

it
1

u
a
iF

 

 

 

 

:
[:
t)
E
E
Case 3:20-cv-01111-VLB Document 55 Filed 10/26/20 Page 23 of 25

extreme and outrageous conduct of a nature which would
support this cause of action.

The plaintiff contends that the defendant's present motion
for summary judgment seeks to reargue claims previously
tmade in her motion to strike, and should be denied. The
plaintiff argues that the court has already decided, in
denying the defendant's previous motion to strike, that the
allegations of the amended complaint are sufficiently
extreme and outrageous. Besides, the plaintiff argues, the
evidence in this case is adequate to permit a jury to
determine that (1) the plaintiff's statements were false, (2)
the plaintiff made the statements knowing they were false
or made them with reckless disregard to their truth or
falsity, and (3) the plaintiff made her statements with
improper and unjustifiable motives.

" In order for the plaintiff to prevail in a case for liability
under... [intentional infliction of emotional distress], four
elements must be established. It mast be shown: (1) that the
actor intended to inflict emotional distress or that he knew
or should have known that emotional distress was the likely
result of his conduct; (2) that the conduct was extreme and
outrageous; (3) that the defendant's conduct was the cause
of the plaintiff's distress; and (4) that the emotional distress
sustained by the plaintiff was severe . . . Liability for
intentional infliction of emotional distress requires conduct
that exceeds all bounds usually tolerated by decent society .
.. Liability has been found only where the conduct has been
so outrageous in character, and so extreme in degree, as to
go beyond all possible bounds of decency, and to be
regarded as atrocious, and utterly intolerable in a civilized
community. Generally, the case is one in which the
recitation of the facts to an average member of the
community would arouse his resentment against the actor,
and lead him to exclaim, Outrageous! .. . Conduct on the
part of the defendant that is merely insulting or displays bad
manners or results in hurt feelings is insufficient to form the
basis for an action based upon intentional infliction of
emotional distress." (Citations omitted; footnote omitted;
internal quotation marks omitted.) Carrol v. Allstate Ins
Co., 262 Conn. 433, 442-43, 815 A.2d 119 (2003). "
Whether a defendant's conduct is sufficient to satisfy the
requirement that it be extreme and outrageous is initially a
question for the court to determine. Bell v. Board of
Education, 55 Conn.App. 400, 410, 739 A2d 321 (1999).
Only where reasonable minds disapree does itbecome an
issue for the jury. fd " Appleton vy. Board af Education of
Town af Stonington, 254 Conn, 205, 210, 757 A.2d 10359
(2000). " Therefore, in assessing a claim for intentional
infliction of emotional distress, the court performs a
gate-keeping function. In this capacity, the role of the court
is to determine whether the allegations of a complaint,
counterclaim or cross complaint set forth behaviors that a
reasonable fact finder could find to be extreme or
outrageous. In exercising this responsibility, the court is not

fact finding, but rather it is making an assessment whether,
as amatter of law, the alleged behavior fits the criteria
required to establish a claim premised on intentional
infliction of emotional distress." Hartmann v. Gulf View
Estates Hameowners Ass'n, Inc. , 88 ConnApp. 290, 295,
869 A.2d 275 (2005). In the context of a motion to strike, "
the Superior Court cases that have found the allegation of
filing a false complaint with the police sufficiently extreme
and outrageous . . . the plaintiffs have alleged that they were
arrested and/or required to appear in court based on the
false claim." Bremmer-McLain v. New London , Superior
Court, judicial district of New London, Docket No.
CV-XX-XXXXXXX-8, Gune 1, 2012, Devine, }.), affd, 143
Conn.App. 904, 69 A3d 351 (2013). A court may also
perform its gate-keeping function in ruling on a motion for
suminary judgment. Harfmann v. Gulf View Estates
Hoineowners Ass'n, Inc., 88 Conn.App. 290, 295, 869 A.2d
275 (2005).

In the present case, even in alight most favorable to the
plaintiff, the facts that are not disputed demonstrate that the
conduct complained of cannot be considered extreme and
outrageous, Whatremains undisputed is the central fact
surrounding the underlying incident that the plaintiff
grabbed one of the defendant's children by the arm, pulled
him out of his chair at the dinner table, and either put him
on the couch or told him to sit there. The underlying
incident is central to the report, and the fact that it took
place is not in dispute. The undisputed evidence
demonstrates that the child told the defendant that the
plaintiff hanned him. Reporting that incident to the police is
not conduct that can be considered to exceed all bounds
tolerated by society. The plaintiff has not presented
evidence to support the claim suggested in the allegations in
her complaint that before going to the police the defendant
had been advised by her therapist not to do so. What the
parties disagree about is certain details of the event and the
motivation behind filing the report. Moreover, while not
dispositive of the issue, the plaintiff was not arrested nor
was she required to appear in court. The defendant had no
role in deciding what charges would be filed. Even ifthe
defendant filed the report with ill will toward the plaintiff,
extreme and outrageous conduct is not provable under the
facts as presented in connection with this motion. As such,
the defendant's motion for summary judgment is granted
with respect to count one of the plaintiffs amended
complaint.

Cc

The defendant's final argument is that the plaintiff cannot
prevail on a claim for negligent infliction of emotional
distress because the plaintiff cannot establish that the
defendant's conduct created an unreasonable risk of causing
her emotional distress. In response, the plaintiff argues that
negligence cases are not ordinarily susceptible to resolution

 

 

 

 

 

 

 

 

 
Case 3:20-cv-01111-VLB Document 55 Filed 10/26/20 Page 24 of 25

by way of summary judgment. Moreover, the plaintiff
contends that the defendant's conduct created an
unreasonable risk of causing the plaintiff emotional distress,
the plaintiff's distress was foreseeable, the plaintiff's distress
could have been detrimental to her physical health, and the
defendant's conduct was the cause of the plaintiff's
emotional distress.

" Connecticut recognizes a cause of action for negligent
infliction of emotional distress. See Montinieri v. Southern
New England Telephone Co., 175 Conn. 337, 345, 398 A.2d
1180 (1978). In general, to prevail on such a claim, a
plaintiff must prove that the defendant's conduct created an
unreasonable risk of causing the plaintiff emotional distress,
the plaintiff's distress was foreseeable, the emotional
distress was severe enough that it might result in illness or
bodily harm, and, finally, that the defendant's conduct was
the cause of the plaintiff's distress. Carrol! v. Allstate Ins.
Co., supra, 262 Conn. 446, The foreseeability requirement
in a negligent infliction of emotional distress claim is more
specific than the standard negligence requirement that an
actor should have foreseen that his tortious conduct was
likely to cause harm. Scanion vy. Connecticut Light & Power
Co., 258 Conn. 436, 446-47, 782 A.2d 87 (2001). In order
to state a claim for negligent infliction of emotional distress,
the plaintiff must plead that the actor should have foreseen
that her behavior would likely cause harm of a specific
nature, ie., emotional distress likely to lead to illness or
bodily harm. fd " Olson y. Bristel-Burlington Health
District, 87 Conn.App. 1, 5, 863 A.2d 748, cert. granted,
273 Conn. 914, 870 A.2d 1083 (2005) (appeal withdrawn
May 25, 2005).

" JA] pivotal difference between claims for emotional
distress based on intentional conduct and those based on
negligent conduct is that an essential component of an
intentional infliction claim is that the defendant's alleged
behavior must be extreme and outrageous. A claim based on
the negligent infliction of emotional distress requires only
that the actor's conduct be unreasonable and create an
unreasonable risk of foreseeable emotional harm. Thus... 4
complaint alleging negligent infliction of emotional distress
need not inchide allegations of extreme and outrageous
behavior." Ja, 7.

In the present case, the parties dispute whether the
defendant's conduct in making an allegedly false report to
the police wasreasonable under the circumstances. The
defendant presented evidence that it was reasonable for her
to make a report to the police based on her son's statement
that the plaintiff physically hurt him and scared him. The
plaintiff presented evidence to the contrary, that the
defendant knew her accusations were unfounded, or that she
made them with reckless disregard to their truth or falsity.
Furthermore, the parties dispute whether the defendant's
conduct created an unreasonable risk of causing the plaintiff

emotional harm. The plaintiff presented evidence that the
manner in which the defendant went about initiating the
formal criminal complaint was motivated by design or with
reckless indifference to causing the specific emotional harm
suffered by the plaintiff.

The evidence submitted by the parties demonstrate that

there is a genuine issue of material fact regarding (1)
whether the defendant's conduct was unreasonable, and (2)
whether the defendant created an unreasonable risk of
foreseeable harm to the plaintiff. Accordingly, the
defendant's motion for summary judgment as to count two
is denied.

CONCLUSION

For the foregoing reasons, the court prants the defendant's
motion for summary judgment as to count one and denies
the motion as to count two of the plaintiffs amended
complaint dated May 9, 2015.

Notes:

{1]Count one of the operative amended complaint is a
re-pleading of count four of the original complaint, which
was stricken by the court on April 23, 2015.

f2]Count two of the operative amended complaint is in all
respects identical to count five of the original complaint,

(3]}in her amended complaint, the plaintiff alleges daily
migraine headaches, sleeplessness and anxiety, which has
severely impacied her ability to work, resulting in lost
income, Moreover, the plaintiff alleges that the defendant
has caused her relationship with the children to suffer.

[4]This is substantially the same language used in the
defendant's second special defense, filed on November 19,
2015, which states that: " The defendant had a qualified
privilege to make the alieged statements, acted in good
faith, and did not abuse said qualified privilege."

[5}The plaintiff's corrected memorandum in opposition to
the defendant's motion for summary judginent is identical in
content to the original memorandum in opposition, except
that it removes duplicate documents. The cout will
reference the corrected brief herein.

[6JOn April 23,2015, the court granted the defendant's
motion to strike the intentional infliction of emotional
distress count because the allegations in the original
complaint were insufficient as a matter of law to set forth a
claim. On October 27, 2015, the court denied the
defendant's motion to strike the intentional infliction of
emotional distress count because the more detailed

 

 

 

 

 

 

 

 

 
Case 3:20-cv-01111-VLB Document 55

alicgations in the amended complaint were sufficiently
egregious to set forth a claim.

[7]in the present case, no scheduling order has been filed.
Currently, jury selection is scheduled for May 19, 2016.
Additionally, the court granted the defendant permission to
file the present motion for summary judgment on Febmary
3, 2016.

{8]The defendant alsoraises qualified immunity as her
second special defense, filed on November 19, 2015.

Filed 10/26/20 Page 25 of 25

 

 

 

 

 

 

 

 
